Exhibit 10.4 SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS This settlement agreement and mutual release of all claims (Settlement Agreement) is made and entered into as of this 19th day of January, 2010 by and between Who’s Your Daddy, Inc., a California corporation (“WYD CA”), Who’s Your Daddy, Inc., a Nevada corporation (“WYD NE”) (collectively referred to herein as “the Companies”) and Fish & Richardson P.C. (“Fish”), a Massachusetts professional corporation. RECITALS WHEREAS, Fish obtained a now-final judgment against the Companies as a result of an action in San Diego Superior Court, Case Number 37-2008-00083932-CU-CL-CTLfor unpaid legal fees and costs (“State Court Judgment”); and, WHEREAS, no part of the judgment or subsequently accruing costs or interest has been paid; and, WHEREAS, WYD CA had previously granted Fish a first priority security interest in all of the trademarks owned by it and all associated goodwill; and, WHEREAS, Fish has commenced an action in United States District Court Southern District of California, Case Number 09 CV 1(“Federal Action”) against WYD CA to foreclose on the security interest in its trademarks; NOW, THEREFORE in consideration of the promises and covenants set forth in this Settlement Agreement and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto expressly agree as follows: 1.
